DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horikawa (US 2009/0103151).
Regarding Claim 1, Horikawa teaches a phase modulator (Figure 1) comprising: 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) that generates, in a case of reproducing a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least two adjacent frames among the plurality of frames or in at least two adjacent subframes among the plurality of subframes and that changes a phase distribution in the light 
Regarding Claim 9, Horikawa teaches the limitations of claim 1 as detailed above.
Horikawa further teaches the phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) generates the target phase distribution data by a predetermined phase distribution calculation method and changes the phase distribution in the target phase distribution data by temporally changing an initial phase in the predetermined phase distribution calculation method (see Paragraphs [0157]-[0158]; wherein it is disclosed that one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Regarding Claim 10, Horikawa teaches the limitations of claim 1 as detailed above.
Horikawa further teaches the phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) generates the target phase distribution data by a predetermined phase distribution calculation method and changes the phase distribution in the target phase distribution data by temporally changing a number of times of repetition operations in the predetermined phase distribution calculation method (see Paragraph [0158]; wherein it is disclosed that the subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second. In this case, the video image data is repeated by adding different random phase data to the same video image data).
	Regarding Claim 11, Horikawa teaches the limitations of claim 1 as detailed above.
Horikawa further teaches a storage unit that stores data of a plurality of partial phase distributions (See Paragraph [0126]; wherein in order to add random phase information to a video image in advance it is inherent that some form of storage is present), the plurality of partial phase distributions being each configured to reproduce the same reproduction image (see Paragraphs [0157]-[0158]; wherein it is disclosed that one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one 
the phase distribution arithmetic unit generates the target phase distribution data by combining the data of the partial phase distributions and also partially changes the phase distribution in the target phase distribution data by changing a combination of the data of the partial phase distributions (see Paragraphs [0157]-[0158]; wherein it is disclosed that one frame is divided into subframes and that in each subframe a random phase different from that of another subframe as a random phase is added to the corresponding subframe, wherein each subframe is repeated two times by dividing one frame corresponding to 1/60 second into subframes each corresponding to 1/120 second such that the video image data is repeated by adding different random phase data to the same video image data).
Regarding Claim 12, Horikawa teaches a lighting system comprising: 
a light source (Figure 1; Light Source 2); 
a light phase modulation element (Figure 1; SPM 8) that modulates a phase of light from the light source (see Paragraph [0116]); and 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) that generates, in a case of reproducing a same reproduction image over a plurality of frames or a plurality of subframes by a light phase modulation element (Figure 1; SPM 8), target phase distribution data that is allowed to reproduce the same reproduction image in at least 
Regarding Claim 13, Horikawa teaches a projector (Figure 1) comprising: 
a lighting system (Figure 1; Light Source 2 & SPM 8); and 
a light intensity modulation element that generates a projection image by modulating intensity of illumination light from the lighting system (see Paragraph [0146]; wherein it is disclosed that a light intensity modulator may be installed in the middle of an optical path of illumination light by the LD), wherein 
the lighting system (Figure 1; Light Source 2 & SPM 8) includes 
a light source (Figure 1; Light Source 2), 
a light phase modulation element (Figure 1; SPM 8) that modulates a phase of light from the light source (see Paragraph [0116]), and 
a phase distribution arithmetic unit (see Paragraph [0126]; wherein the phase distribution arithmetic unit is the inherent control unit (not illustrated) that is responsible for adding random phase information to overlap the video image data) that generates, in a case of reproducing a same reproduction image over a plurality of frames or a plurality .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 2009/0103151) as applied to claim 1 above, in view of Dake et al (US 2016/0320600; hereinafter referred to as Dake).
Regarding Claim 2, Horikawa discloses the limitations of claim 1 as detailed above.

Horikawa does not expressly disclose that the light phase modulation element has a plurality of pixels in which a phase modulation amount changes in accordance with applied voltage.
Dake discloses a phase modulator (Figure 1; Light Modulating Part 120 and Controller 160) comprising: 
a phase distribution arithmetic unit (Figure 1; Controller 160); 
a light phase modulation element (Figure 1; Light Modulating Part 120), wherein the light phase modulation element (Figure 1; Light Modulating Part 120) has a plurality of pixels in which a phase modulation amount changes in accordance with applied voltage (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 applies a drive voltage to all of the pixels Px of the light modulating part 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the phase modulator of Horikawa such that the light phase modulation element has a plurality of pixels in which a phase modulation amount changes in accordance with applied voltage, as taught by Dake, because doing 
Regarding Claim 3, Horikawa as modified by Dake discloses the limitations of claim 2 as detailed above.
Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) generates the target phase distribution data that changes the applied voltage to the at least some pixels among the plurality of pixels (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 applies a drive voltage to all of the pixels Px of the light modulating part 120 or to only pixels effective for structured illumination from among all of the pixels Px provided in the light modulating part 120).
	Regarding Claim 4, Horikawa as modified by Dake discloses the limitations of claim 3 as detailed above.
	Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) generates the target phase distribution data that averages the applied voltage to each of the pixels during a period over the plurality of frames or the plurality of subframes (see Paragraphs [0084]-[0088]; wherein it is disclosed that voltage patterns A.sub.1 to A.sub.5 are configured so the phase difference of the interference fringe formed by each neighboring voltage pattern is 2.pi./N [rad] and wherein it is further disclosed that the drive controller 160 causes the total sum of the time of the voltage applied to the light modulating part 120 to become zero).
Regarding Claim 5, Horikawa as modified by Dake discloses the limitations of claim 4 as detailed above.

Regarding Claim 8, Horikawa as modified by Dake discloses the limitations of claim 2 as detailed above.
Dake further discloses the phase distribution arithmetic unit (Figure 1; Controller 160) generates the target phase distribution data that changes the phase distribution of all the plurality of pixels (see Paragraph [0114]; wherein it is disclosed that the drive controller 160 may apply a drive voltage to all of the pixels Px provided in the light modulating part 120).


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regards to claim 6, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phase distribution arithmetic unit generates the target phase distribution data that changes the phase distribution in some objective pixels among the plurality of pixels with respect to each of the frames or with respect to each of the subframes, and that changes the objective pixels to average the applied voltage to the each of the pixels during the period over the plurality of frames or the plurality of subframes.
These limitations in combination with the limitations of claims 1-4 would render the claim non-obvious over the prior art of record if rewritten including the limitations of claims 1-4.
Claim 7 would likewise be non-obvious over the prior art of record if the abovementioned amendment were to be made based upon its dependency upon claim 6.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882